           Case 1:19-cv-11087-CM Document 6 Filed 04/20/20 Page 1 of 5



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

TASHIMA E. THOMAS,
                           Plaintiff,
                     -against-                                         19-CV-11087 (LLS)

NEW YORK CITY HEALTH AND                                            ORDER OF DISMISSAL
HOSPITALS CORP., et al.,
                           Defendants.


LOUIS L. STANTON, United States District Judge:

       Plaintiff, appearing pro se, filed this action under Title VII of the Civil Rights Act of

1964 (“Title VII”), 42 U.S.C. §§ 2000e to 2000e-17, the Age Discrimination in Employment Act

of 1967 (“ADEA”), 29 U.S.C. §§ 621-634, and the New York City Human Rights Law, N.Y.C.

Admin. Code §§ 8-101 to 131, alleging that her former employer discriminated and retaliated

against her. By order dated February 3, 2020, Chief Judge Colleen McMahon determined that

Plaintiff’s assertions were insufficient to state a plausible claim of discrimination or retaliation

under Title VII or the ADEA, but she granted Plaintiff leave to amend the complaint. Plaintiff

filed an amended complaint on April 13, 2020. This matter was later reassigned to the

undersigned.

       After reviewing Plaintiff’s submission, the Court dismisses this action for the reasons set

forth below.

                                         BACKGROUND

       Plaintiff brought this employment discrimination action against the New York City

Health and Hospitals Corporation (HHC) and its President and CEO, Dr. Mitchell Katz. Plaintiff

asserted in her initial complaint that after she submitted a grievance accusing two coworkers of

harassment, HHC failed to take any disciplinary action against the employees. Instead, she was
           Case 1:19-cv-11087-CM Document 6 Filed 04/20/20 Page 2 of 5



subjected to retaliation and further harassment. Plaintiff alleged that HHC terminated her

employment after she filed a harassment report with the New York City Police Department

(NYPD) and a charge of discrimination with the Equal Employment Opportunity Commission

(EEOC).

       In the February 3, 2020 order, Chief Judge McMahon held that Plaintiff’s assertions of

discrimination and retaliation were insufficient to state plausible claims under Title VII or the

ADEA because she failed to allege any facts suggesting that Defendants took any adverse

employment actions against her because of her race, color, sex, religion, national origin, or age.

Chief Judge McMahon determined that Plaintiff, who was born in 1987 ‒ making her under 40

years old ‒ was not a covered employee under the ADEA. Chief Judge McMahon further found

that Plaintiff did not state a claim under Title VII, because she did not allege any facts suggesting

that Defendants discriminated or retaliated against her based on her race, color, sex, religion, or

national origin. But Chief Judge McMahon granted Plaintiff leave to amend her complaint to

allege any facts to support a claim under Title VII.

       In the amended complaint, Plaintiff now names Maricela Garcia and Bara Sene ‒ two

coworkers ‒ as defendants, along with HHC and Katz. Plaintiff also eliminated all references to

Title VII and the ADEA, now relying solely on the New York State Constitution, the New York

State and City Human Rights Laws, and other state and city laws as the bases for her

discrimination and retaliation claims.

       Plaintiff alleges that in July 2019, Garcia harassed her by following her around and

“antagonized” her by commenting that it did not look good for Plaintiff, as a new young nurse, to

leave work early although Plaintiff had worked through lunch. (ECF No. 5, at 9.) On July 17,

2019, Plaintiff met with Tinisha Beckles, the Director of Human Resources, about Garcia’s




                                                 2
           Case 1:19-cv-11087-CM Document 6 Filed 04/20/20 Page 3 of 5



conduct, and submitted a written complaint against Garcia. Beckles told Plaintiff that the matter

would be investigated.

        Plaintiff further alleges that after she reported Sene to the Medical Director for suspected

fraud, an investigation was opened against him. Because of Plaintiff’s participation in the

investigation, Sene would single her out from other staff members by calling her into his office

multiple times a day and giving her poor performance reviews.

        On August 1, 2019, Plaintiff again met with Beckles to follow-up on her complaint

against Garcia. At the time, Plaintiff attempted to submit a new complaint against Sene for his

retaliatory acts, but Beckles “failed to provide [Plaintiff] with an opportunity to file a formal

complaint against Mr. Sene.” (Id. at 8.) Beckles also failed to provide an update on the

harassment complaint against Garcia; instead she informed Plaintiff that there “wasn’t much

recourse she could do and suggested that [Plaintiff] could look for another job elsewhere.” (Id.)

Shortly after meeting with Beckles, Plaintiff did not receive her “coming on-board position,” and

her current job position was posted for a new hire. (Id. at 9.)

        Garcia’s and Sene’s harassment of Plaintiff continued. On the morning of August 12,

2019, Garcia tried to cause physical harm to Plaintiff by twice pushing the kitchen door open,

almost causing Plaintiff to spill her coffee and burn herself. After this incident, Plaintiff filed a

police report against Garcia.

        Plaintiff’s employment was terminated on September 6, 2019, the same day she received

a Notice of Right to Sue from the EEOC. Plaintiff alleges that Defendants created a hostile work

environment because of her age and violated her rights by terminating her employment after she

filed a discrimination charge with the EEOC. Plaintiff describes herself as a “whistleblower” (Id.




                                                   3
           Case 1:19-cv-11087-CM Document 6 Filed 04/20/20 Page 4 of 5



at 5), and asserts that Defendants deprived her of due process under state law by not taking any

disciplinary action against Garcia and Sene for their harassment of her.

                                           DISCUSSION

       Chief Judge McMahon dismissed Plaintiff’s age discrimination claim under the ADEA

because Plaintiff, who was born in 1987, is less than 40 years, and therefore is not a covered

employee under the ADEA. See 29 U.S.C. § 631(a). Chief Judge McMahon further granted

Plaintiff leave to submit an amended complaint alleging facts suggesting a viable Title VII claim.

But a liberal reading of Plaintiff’s assertions does not suggest any viable federal claims. She does

not allege any facts suggesting that Defendants took any adverse employment action against her

on the basis of her race, color, religion, sex, or national origin in violation of Title VII or any

other federal law. To the extent Plaintiff’s amended complaint could be read as seeking relief

under Title VII or any other federal law, it is dismissed for failure to state a claim on which relief

may be granted. See 28 U.S.C. § 1915(e)(2)(B)(ii),

       Plaintiff’s only remaining claims fall under state law. A district court may decline to

exercise supplemental jurisdiction over state-law claims when it “has dismissed all claims over

which it has original jurisdiction.” 28 U.S.C. § 1367(c)(3). Generally, “when the federal-law

claims have dropped out of the lawsuit in its early stages and only state-law claims remain, the

federal court should decline the exercise of jurisdiction.” Carnegie-Mellon Univ. v. Cohill, 484

U.S. 343, 350 n.7 (1988)). Having dismissed the federal claims over which the Court has original

jurisdiction, the Court declines to exercise its supplemental jurisdiction over any state-law claims

Plaintiff may be asserting. See Kolari v. New York-Presbyterian Hosp., 455 F.3d 118, 122 (2d

Cir. 2006) (“Subsection (c) of § 1367 ‘confirms the discretionary nature of supplemental

jurisdiction by enumerating the circumstances in which district courts can refuse its exercise.’”)

(quoting City of Chicago v. Int’l Coll. of Surgeons, 522 U.S. 156, 173 (1997)).


                                                   4
           Case 1:19-cv-11087-CM Document 6 Filed 04/20/20 Page 5 of 5



       District courts generally grant a pro se plaintiff leave to amend a complaint to cure its

defects, but leave to amend may be denied if the plaintiff has already been given an opportunity

to amend but has failed to cure the complaint’s deficiencies. See Ruotolo v. City of New York,

514 F.3d 184, 191 (2d Cir. 2008); Salahuddin v. Cuomo, 861 F.2d 40, 42 (2d Cir. 1988). Because

the defects in Plaintiff’s amended complaint cannot be cured with a further amendment, the

Court declines to grant Plaintiff another opportunity to amend.

                                         CONCLUSION

       The Court dismisses this action for failure to state a claim on which relief may be

granted. See 28 U.S.C. § 1915(e)(2)(B)(ii). The Clerk of Court is instructed to terminate all other

pending matters.

       This order is to be mailed in chambers.

SO ORDERED.

 Dated:   April 22, 2020
          New York, New York

                                                                  Louis L. Stanton
                                                                     U.S.D.J.




                                                 5
